Case 20-41308   Doc 356   Filed 04/20/20 Entered 04/20/20 16:19:40   Main Document
                                      Pg 1 of 5
                                                       Case 20-41308                           Doc 356               Filed 04/20/20 Entered 04/20/20 16:19:40                                                        Main Document
                                                                                                                               In re: Pg     2Energy
                                                                                                                                      Foresight of LP,5 et al.
                                                                                                                                                 Master Service List
                                                                                                                                                 Case No. 20-41308


Service by Email
              DESCRIPTION                                  NAME                           NOTICE NAME                      ADDRESS 1                   ADDRESS 2            CITY     STATE      ZIP       COUNTRY             PHONE                  FAX                      EMAIL
                                              State of Missouri Attorney                                           Supreme Court Building, 207
Attorney General for the State of Missouri    General                           Attn: Bankruptcy Department        W. High St.                                         Jefferson City MO     65102                  573-751-3321                 573-751-0774 attorney.general@ago.mo.gov
                                                                                                                                                                                                                                                              azuccarello@sullivanlaw.com
                                                                                Attn: Amy A. Zuccarello, Nathaniel                                                                                                  617-338-2988; 617-338-                    nkoslof@sullivanlaw.com
Counsel to Lord Securities Corporation        Sullivan & Worcester LLP          R.B. Koslof, Erika L. Todd         One Post Office Square                              Boston        MA      02109                  2439; 617-338-2825                        etodd@sullivanlaw.com
                                              Wilmington Trust National
Top 20 Unsecured Creditor                     Assoc                             Attn: Brandon Bonfig               50 S 6th Street, Suite 1290                         Minneapolis   MN      55402                  612-217-5693                              bbonfig@wilmingtontrust.com
Top 20 Unsecured Creditor                     Rggs Land & Minerals              Attn: Bill Lawrence                610 Sneed Road                                      Carbondale    IL      62902                  205-685-5329                              blawrence@sginterests.com
                                                                                                                                                                       West
Top 20 Unsecured Creditor                     Mine Supply Company               Attn: Bob Purvis                   2853 Ken Gray Blvd.            Suite 4              Frankfort     IL      62896                  214-358-5500                              bob.purvis@purvisindustries.com
Office of the United States Trustee for the   Office of the United States                                                                                                                                           314-539-2984; 314-539-
Eastern District of Missouri                  Trustee                           Attn: US Trustee                   111 S. 10th Street             Suite 6.353          St. Louis     MO      63102                  2982                         314-539-2990 Carole.Ryczek@usdoj.gov
Counsel to Illinois Department of Natural     Office of the Illinois Attorney                                                                                                                                                                                 CFoy@atg.state.il.us
Resources                                     General                           Attn: Christopher M. Foy           500 South Second Street                             Springfield   IL      62701                  217-782-9095                 217-782-1396 RLS@atg.state.il.us

Top 20 Unsecured Creditor                    Snf Mining Inc                     Attn: Christopher J. Gannon        P.O Box 890889                                      Charlotte     NC      28289-0889             606-432-1535                              cgannon@snfhc.com
                                             Buchanan Ingersoll & Rooney        Attn: Christopher P. Schueller and                                501 Grant Street,                                                                                           christopher.schueller@bipc.com
Counsel to the Facilities Agent (Huntington) PC                                 Timothy Palmer                     Union Trust Building           Suite 200            Pittsburgh    PA      15219-4413             212-440-4400; 716 853 2330                timothy.palmer@bipc.com
Counsel to Fabick Mining, Inc. and John                                                                            1299 Pennsylvania Ave.,
Fabick Tractor Company                       Cooley LLP                         Attn: Cullen D. Speckhart          NW, Suite 700                                       Washington    DC      20004-2400             202-776-2052                 202-842-7899 cspeckhart@cooley.com

Top 20 Unsecured Creditor                     Joy Global Conveyors Inc     Attn: Dan Spears                        P.O Box 504794                                      St Louis      MO      63150-4794             724-779-4536                              dan.spears@mining.komatsu
                                              Joy Global Undergound Mining
Top 20 Unsecured Creditor                     LLC                          Attn: Dan Spears                        P.O Box 504794                                      St. Louis     MO      63150-4794             724-779-4536                              dan.spears@mining.komatsu
                                                                                                                                                                                                                                                              david.mayo@mayowv.com
Top 20 Unsecured Creditor                     Mayo Manufacturing Co Inc         Attn: Dave Mayo, Todd Thompson P.O Box 28330                                           St. Louis     MO      63146                  304-855-5947                              todd.thompson@mayowv.com
                                                                                                                                                                                                                                                 212-822-
                                                                                Attn: Dennis F. Dunne and Parker                                                                                                    212-530-5770; 212-530-       5770; 212-822- ddunne@milbank.com
Counsel to the Ad Hoc Crossover Group         Milbank LLP                       Milender                           55 Hudson Yards                                     New York      NY      10001                  5290                         5290           pmilender@milbank.com
Counsel to Indemnity National Insurance
Company                                       Kewa Financial Inc.               Attn: Daniel I. Waxman             340 S. Broadway, Suite 100                          Lexington     KY      40508                  859-233-0352                              diw@kewafinancial.com
Counsel to the the United States of           U.S. Department of Justice,       Attn: Dominique V. Sinesi, Trial                                                                                                    202-514-3368; 202-598-
America                                       Civil Division                    Attorney                           1100 L Street, NW              Room 7020            Washington    DC      20005                  0034                         202-514-9163 dominique.sinesi@usdoj.gov

Top 20 Unsecured Creditor                     Wallace Electrical Systems LLC    Attn: David Wallace                P.O Box 74008932                                    Chicago       IL      60674-8932             618-937-3440                              Dwallace@wallaceelectricalsystems.com

Top 20 Unsecured Creditor                     Wallace Industrial LLC            Attn: David Wallace                P.O Box 74008932                                    Chicago       IL      60674-8932             618-937-3440                              Dwallace@wallaceelectricalsystems.com
                                              Missouri Department of
Missouri Department of Revenue                Revenue, Bankruptcy Unit          Attn: John Whiteman                P.O. Box 475                                        Jefferson City MO     65105-0475             573-751-5531                 573-751-7232 edmoecf@dor.mo.gov
Counsel to Mt. Olive & Staunton Coal          Heyl, Royster, Voelker & Allen,                                                                                                                                                                                 edwecf@heylroyster.com
Company Trust                                 P.C.                              Attn: Patrick D. Cloud             105 W. Vandalia, Suite 100                          Edwardsville IL       62025                  618-656-4646                 618-656-7940 pcloud@heylroyster.com
Counsel to Mt. Olive & Staunton Coal          Heyl, Royster, Voelker & Allen,                                                                                                                                                                                 edwecf@heylroyster.com
Company Trust                                 P.C.                              Attn: Patrick D. Cloud             P.O. Box 467                                        Edwardsville IL       62025                  618-656-4646                 618-656-7940 pcloud@heylroyster.com
                                                                                                                   150 West Main Street, Suite
Top 20 Unsecured Creditor                     T. Parker Host                    Attn: Fredrik Knutsen              1600                                                Norfolk       VA      23510                  281-928-0070                              Fredrik.Knutsen@tparkerhost.com

Top 20 Unsecured Creditor                  Natural Resource Partners LLP        Attn: Greg Wooten                  372 Park Lane                                       Herrin        IL      62948                  304-302-2357                              gwooten@wpplp.com
Top 20 Unsecured Creditor                  Wpp LLC                              Attn: Greg Wooten                  372 Park Lane                                       Herrin        IL      62948                  304.302.2357                              gwooten@wpplp.com
                                           United Central Industrial
Top 20 Unsecured Creditor                  Supply                               Attn: Henry Looney                 P.O Box 71206                                       Chicago       IL      60694-1206             276-623-5872                              Henry.Looney@unitedcentral.net
Member of Official Unsecured Creditors'    United Central Industrial
Committee                                  Supply Company, LLC                  Attn: Henry E. Looney, President   1241 Volunteer Parkway         Suite 1000           Bristol       TN      37620                  423-573-7301                              Henry.Looney@unitedcentral.net
Counsel to the Ad Hoc First Lien Group and Akin Gump Strauss Hauer &                                                                                                                                                212-872-1096; 212-872-                    idizengoff@akingump.com
the DIP Lenders                            Feld LLP                             Attn: Ira Dizengoff and Brad Kahn 1 Bryant Park                                        New York      NY      10036                  8121                         212-872-1002 bkahn@akingump.com
                                                                                                                                                                       West
Top 20 Unsecured Creditor                     Jabo Supply Corporation           Attn: Jay Bazemore                 P.O Box 465                                         Frankfort     IL      62896                  304-736-8333                              jbazemore@jabosupply.com




                                                                                                                                                     Page 1 of 4
                                                      Case 20-41308                            Doc 356              Filed 04/20/20 Entered 04/20/20 16:19:40                                                           Main Document
                                                                                                                              In re: Pg     3Energy
                                                                                                                                     Foresight of LP,5 et al.
                                                                                                                                                Master Service List
                                                                                                                                                Case No. 20-41308


               DESCRIPTION                                NAME                         NOTICE NAME                       ADDRESS 1                    ADDRESS 2            CITY        STATE      ZIP       COUNTRY             PHONE               FAX                        EMAIL
                                                                                                                  250 West Main Street, Suite                                                                         859-288-7462; 859-233-
Counsel to Evansville Western Railway, Inc. Wyatt, Tarrant & Combs, LLP      Attn: John P. Brice                  1600                                                Lexington        KY      40507-1746             2012                     859-259-0649 jbrice@wyattfirm.com
                                                                                                                  29425 Chagrin Blvd., Suite
Top 20 Unsecured Creditor                    International Belt Sales LLC    Attn: Jeff Hurt                      300                                                 Pepper Pike      OH      44122                  440-724-1616                           JEFFREYCHURT@aol.com
Counsel to Terra Payne, as Special
Administrator of the Estate of William       Goldenberg Heller & Antognoli,
Daniel Hans Payne and Cory Leitschuh         P.C.                           Attn: Joel A. Kunin                   2227 South State Route 157                          Edwardsville IL          62025                  618-656-5150                           jkunin@ghalaw.com
Counsel to Terra Payne, as Special
Administrator of the Estate of William       Goldenberg Heller & Antognoli,
Daniel Hans Payne and Cory Leitschuh         P.C.                           Attn: Joel A. Kunin                   P.O. Box 959                                        Edwardsville IL          62025                  618-656-5150                           jkunin@ghalaw.com
Counsel to Natural Resource Partners L.P.,
WPP LLC, HOD LLC, Independence Land
Company, LLC, and Williamson Transport                                       Attn: Jennifer McLain McLemore,                                                                                                                                                 jmclemore@williamsmullen.com
LLC                                          Williams Mullen                 Michael D. Mueller                   200 South 10th Street          Suite 1600           Richmond         VA      23219                  804-420-6000                           mmueller@williamsmullen.com

Top 20 Unsecured Creditor                    State Electric Supply Co        Attn: John Spoor                     P.O Box 603800                                      Charlotte        NC      28260-3800             304-523-7491                           john.spoor@stateelectric.com

Top 20 Unsecured Creditor                    Heritage Cooperative Inc        Attn: John Richards                  P.O Box 71735                                       Chicago          IL      60694-1735             330-308-5020                           jrichards@heritagecooperative.com
Counsel to Ad Hoc First Lien Group           Thompson Coburn LLP             Attn: Mark V. Bossi                  One US Bank Plaza                                   St. Louis        MO      63101                  314-552-6000                           mbossi@thompsoncoburn.com

Counsel to The CIT Group/Equipment
Financing, Inc., CIT Bank,
N.A. and CIT Railcar Funding Company, LLC Vedder Price P.C.                  Attn: Michael L. Schein, Esq.        1633 Broadway                  31st Floor           New York         NY      10019                  212-407-7700             212-407-7799 mschein@vedderprice.com
                                                                             Attn: Nicholas F. Kajon,                                                                                                                                                       nfk@stevenslee.com
Counsel to Kenneth S. Grossman Pension                                       Constantine D. Pourakis, Andreas                                                                                                                                               cp@stevenslee.com
Plan                                         Stevens & Lee, P.C.             D. Milliaressis                      485 Madison Avenue             20th Floor           New York         NY      10022                  212-319-8500             212-319-8505 adm@stevenslee.com

Top 20 Unsecured Creditor                    Fabick Mining Inc               Attn: Nick Johnson                   P.O Box 403943                                      Atlanta          GA      30384-3943             618-982-9004                           nicholas.johnson@fabickmining.com

Top 20 Unsecured Creditor                    John Fabick Tractor Company     Attn: Nick Johnson                   364 Libson Street                                   Canfield         OH      44406-0369             618-982-9004                           nicholas.johnson@fabickmining.com

Top 20 Unsecured Creditor                    John Fabick Tractor Company     Attn: Nick Johnson                   PO Box 369                                          Canfield         OH      44406-0369             618-982-9004                           nicholas.johnson@fabickmining.com
                                                                                                                                                                                                                                                             p.freissle@polydeck.com
                                                                                                                                                                                                                                                             c.shuford@polydeck.com
Top 20 Unsecured Creditor                    Polydeck Screen Corporation     Attn: Peter Freissle                 P.O Box 827                                         Pound            VA      24279                  864-579-4594                           r.kuehl@polydeck.com
                                                                                                                                                                                                                                                             p.freissle@polydeck.com
Member of Official Unsecured Creditors'                                      Attn: Ronald Kuehl, II, Executive                                                                                                                                               c.shuford@polydeck.com
Committee                                    Polydeck Screen Corporation     Vice-President                       1790 Dewberry Road                                  Spartanburg      SC      29307                  864-579-4594                           r.kuehl@polydeck.com
                                                                                                                  Prudential Tower, 800
Counsel to the DIP Agent                     Ropes & Gray                    Attn: Patricia I. Chen               Boylston Street                                     Boston           MA      02199-3600             617-951-7553                          patricia.chen@ropesgray.com
                                                                                                                                                                                                                                                            pbasta@paulweiss.com
Counsel to the Debtors and Debtors in        Paul, Weiss, Rifkind, Wharton   Attn: Paul M. Basta, Alice Belisle   1285 Avenue of the                                                                                                                        aeaton@paulweiss.com
Possession                                   & Garrison LLP                  Eaton, Samuel E. Lovett              Americas                                            New York         NY      10019                  212-373-3000             212-757-3990 slovett@paulweiss.com
                                             Mt Olive & Staunton Coal Co
Top 20 Unsecured Creditor                    Trust                           Attn: Patrick D. Cloud               P.O Box 742784                                      Atlanta          GA      30374-2784             618-656-4646                           pcloud@heylroyster.com

                                                                                                                                                                                                                                               212-230-
                                                                                                                                                                                                                                               7790; 212-303-
Counsel to Javelin Global Commodities (UK)                                   Attn: Pedro Jimenez, Irena                                                                                                               212-318-6790; 212-318-   7093; 212-757- pedrojimenez@paulhastings.com
Ltd. and Uniper                            Paul Hastings LLP                 Goldstein                            200 Park Avenue                                     New York         NY      10166                  6093                     3990           irenagoldstein@paulhastings.com
Top 20 Unsecured Creditor                  R M Wilson Co Inc                 Attn: Pat Popicg                     46226 National Road                                 St Clairsville   OH      43950                  304-232-5860                            ppopicg@rmwilson.com
                                                                                                                                                                                                                                                              rengel@atllp.com
Counsel to the Debtors and Debtors in                                        Attn: Richard W. Engel, Jr., John G. 7700 Forsyth Boulevard,                                                                                                                     jwillard@atllp.com
Possession                                   Armstrong Teasdale LLP          Willard, Kathyrn Redmond             Suite 1800                                          St. Louis        MO      63105                  314-621-5070             314-621-2239 kredmond@atllp.com
Counsel to the Indenture Trustee                                                                                  The New York Times
(Wilmington)                                 Covington & Burling LLP         Attn: Ronald Hewitt                  Building                       620 Eighth Avenue    New York         NY      10018-1405                                                    rhewitt@cov.com

Counsel to Joy Global Underground Mining Pietragallo Gordon Alfano                                                7 West State Street, Suite
LLC and Joy Global Conveyors Inc.        Bosisk & Raspanti, LLP              Attn: Richard J. Parks               100                                                 Sharon           PA      16146                  724-981-1397             724-981-1398 rjp@pietragallo.com




                                                                                                                                                    Page 2 of 4
                                                      Case 20-41308                         Doc 356              Filed 04/20/20 Entered 04/20/20 16:19:40                                                      Main Document
                                                                                                                           In re: Pg     4Energy
                                                                                                                                  Foresight of LP,5 et al.
                                                                                                                                              Master Service List
                                                                                                                                              Case No. 20-41308


             DESCRIPTION                                 NAME                          NOTICE NAME                      ADDRESS 1                   ADDRESS 2            CITY    STATE     ZIP      COUNTRY             PHONE       FAX                     EMAIL
Top 20 Unsecured Creditor                    Bankdirect Capital Finance      Attn: Richard Twardowski          11191 Illinois Route 185                             Hillsboro    IL    62049                  877-226-5456                   rtwardowski@bankdirectcapital.com

Counsel to Bradford Supply Company           Reinoehl Kehlenbrink, LLC       Attn: Rusty K. Reinoehl           P.O. Box 698                                         Robinson     IL    62454                  618-469-1000      618-469-1015 rusty@rklegalgroup.com

Top 20 Unsecured Creditor                    Flanders Electric Motor Service Attn: Shawn Collins, Joe Baker    PO Box 1106                                          Marion       IL    62959                  618-993-2681                   scollins@flandersinc.com
Securities and Exchange Commission -         Securities & Exchange
Headquarters                                 Commission                      Attn: Secretary of the Treasury   100 F Street, NE                                     Washington   DC    20549                  202-942-8088                   secbankruptcy@sec.gov
Securities & Exchange Commission -           Securities & Exchange                                                                                                                                                                           secbankruptcy@sec.gov
Chicago Office                               Commission - Chicago Office     Attn: Bankruptcy Department       175 W. Jackson Boulevard        Suite 900            Chicago      IL    60604                  312-353-7390                   bankruptcynoticeschr@sec.gov
                                                                                                                                               60 East 42nd St.,                                                                             serviceqa@primeclerk.com
Claims Agent and Noticing Agent              Prime Clerk, LLC                Attn: Michael Hill                One Grand Central Place         Suite 1440           New York     NY    10165                  212-257-5450      646-328-2851 foresightenergyteam@primeclerk.com
                                                                             Attn: Spencer P. Desai, Esq.,     120 South Central Avenue,                                                                                                     spd@carmodymacdonald.com
Counsel to Mangrove Partners                 Carmody MacDonald P.C.          Robert E. Eggmann, Esq.           Ste. 1800                                            St. Louis    MO    63105                  314-854-8600      314-854-8660 ree@carmodymacdonald.com
                                                                             Attn: Steve Williams, Jason                                                                                                                                     Steve.Williams@fuchs.com
Top 20 Unsecured Creditor                    Fuchs Lubricants Co             Murphy                            P.O Box 952121                                       St Louis     MO    63195-2121             724-216-6143                   Jason.Murphy@fuchs.com

Top 20 Unsecured Creditor                    Dewind One Pass Trenching LLC Attn: Steve McCullick               9150 96th Avenue                                     Zeeland      MI    49464                  616-875-7580                   steve@dewindonepass.com

Counsel to Mitchell/Roberts Partnership ,
an Illinois Partnership; Reba L. Mitchell,
individually and as Trustee and Beneficiary
of the Robert H. Mitchell Residual Trust;
Carl Inman Independent Executor of the
Estate of R ussell J. Inman, Deceased; Carol
Dean Crabtree; Robin Lynne Kee Williams;
John Milo Kee; J. Earl Baldwin, Personal
Representative of the Estate of Beverly B.
Adams, Deceased; J. Earl Baldwin, Personal
Representative of the Estate of Katherine
Baldwin, Deceased; and David Senseney,
Executor of the Estate of Marguerite Boos,
Deceased.                                    Silver Lake Group, Ltd.         Attn: Steven M. Wallace           6 Ginger Greek Village Drive                         Glen Carbon IL     62034                  618-692-5275                   steve@silverlakelaw.com

Top 20 Unsecured Creditor                    Jennchem Mid-West               Attn: Tony Calandra               P.O Box 603800                                       Charlotte    NC    28260-3800             412-559-6085                   tcalandra@jennmar.com

Top 20 Unsecured Creditor                    Jennmar of West Kentucky Inc. Attn: Tony Calandra                 P.O Box 603800                                       Charlotte    NC    28260-3800             412-559-6085                   tcalandra@jennmar.com

Top 20 Unsecured Creditor                  Jennmar Services                  Attn: Tony Calandra               P.O Box 405655                                       Atlanta      GA    30384-5655             412-559-6085                   tcalandra@jennmar.com
Counsel to Javelin Global Commodities (UK)                                   Attn: Thomas H. Riske, Esq.,                                                                                                                                    thr@carmodymacdonald.com
Ltd.                                       Carmody MacDonald P.C.            Christopher J. Lawhorn, Esq.      120 South Central Avenue        Ste. 1800            St. Louis    MO    63105                  314-854-8600      314-854-8660 cjl@carmodymacdonald.com

Counsel to Mitchell/Roberts Partnership ,
an Illinois Partnership; Reba L. Mitchell,
individually and as Trustee and Beneficiary
of the Robert H. Mitchell Residual Trust;
Carl Inman Independent Executor of the
Estate of R ussell J. Inman, Deceased; Carol
Dean Crabtree; Robin Lynne Kee Williams;
John Milo Kee; J. Earl Baldwin, Personal
Representative of the Estate of Beverly B.
Adams, Deceased; J. Earl Baldwin, Personal
Representative of the Estate of Katherine
Baldwin, Deceased; and David Senseney,
Executor of the Estate of Marguerite Boos,
Deceased.                                    Silver Lake Group, Ltd.         Attn: Thomas DeVore               118 N. Second Street                                 Greenville   IL    62246                  618-664-9439                   tom@silverlakelaw.com
                                                                                                                                                                                                                                             UBT-AR@unitedbulkterminals.com
Top 20 Unsecured Creditor                    Us United Bulk Terminal         Attn: Brian Miles, Fredrik Knutsen P. O. Box 301749                                    Dallas       TX    75303-1749             281-457-7900                   Fredrik.Knutsen@tparkerhost.com




                                                                                                                                                  Page 3 of 4
                                                      Case 20-41308                           Doc 356               Filed 04/20/20 Entered 04/20/20 16:19:40                                                          Main Document
                                                                                                                              In re: Pg     5Energy
                                                                                                                                     Foresight of LP,5 et al.
                                                                                                                                                Master Service List
                                                                                                                                                Case No. 20-41308


               DESCRIPTION                                  NAME                         NOTICE NAME                       ADDRESS 1                  ADDRESS 2             CITY      STATE      ZIP       COUNTRY            PHONE       FAX                         EMAIL
                                             Irwin Mine And Tunneling
Top 20 Unsecured Creditor                    Supply                            Attn: William Baker                P.O Box 4835                                         Evansville     IN      47724                  724-852-1480                    wbaker@irwincar.com
                                             State of Illinois Attorney
Attorney General for the State of Illinois   General                           Attn: Bankruptcy Department        100 West Randolph Street                             Chicago        IL      60601                  312-814-3000                    webmaster@atg.state.il.us
Counsel to Natural Resource Partners L.P.,
WPP LLC, HOD LLC, Independence Land
Company, LLC, and Williamson Transport                                                                                                           7701 Forsyth                                                                                      wpressman@lathropgpm.com
LLC                                          Lathrop GPM LLP                   Attn: Wendi Alper-Pressman         Pierre Laclede Center          Boulevard, Suite 500 Clayton         MO      63105                  314-613-2800     314-613-2801 wendi.alper-pressman@lathropgpm.com

Service by First Class Mail
                DESCRIPTION                               NAME                           NOTICE NAME                      ADDRESS 1                   ADDRESS 2            CITY       STATE     ZIP        COUNTRY            PHONE       FAX                         EMAIL
Counsel to Reserves                          Bailey & Glasser LLP              Attn: Brian A. Glasser             209 Capitol Street                                   Charleston     WV    25301
Bradford Supply Company                      Bradford Supply Company           Attn: Marleen Benson               801 E. Main Street                                   Robinson       IL    62454
                                                                                                                  One Metropolitan Square ,
Debtors                                      Foresight Energy LP               Attn: President or General Counsel 211 North Broadway             Suite 2600            St. Louis      MO      63102

Internal Revenue Service                     Internal Revenue Service          Centralized Insolvency Operation   2970 Market Street             Mail Stop 5 Q30 133 Philadelphia     PA      19104-5016             800-973-0424

Internal Revenue Service                     Internal Revenue Service          Centralized Insolvency Operation   Insolvency 5334 STL            P.O. Box 7346         Philadelphia   PA      19101-7346             800-973-0424

Member of Official Unsecured Creditors'      John Fabick Tractor               Attn: Barry Klinckhardt, General
Committee                                    Company/Fabick Mining, Inc.       Counsel and Corporate Secretary    One Fabick Drive                                     Fenton         MO      63026                  636-680-1522
Counsel to Murray Energy Corporation         Kirkland & Ellis LLP              Attn: Nicole L. Greenblatt         601 Lexington Avenue                                 New York       NY      10022

Counsel to the Term Agent (Lord Securities) Lord Securities Corporation        Attn: General Counsel              48 Wall Street, 27th Floor                           New York       NY      10043
Counsel to the Collateral Trustee under the
Debtors' secured debt facilities (lord
Securities)                                 Lord Securities Corporation        Attn: General Counsel              48 Wall Street, 27th Floor                           New York       NY      10043

Natural Resource Partners L.P.               Natural Resource Partners L.P. Attn: President or General Counsel 5260 Irwin Road                                         Huntington     WV      25705

Attorney General for the State of Ohio       State of Ohio Attorney General    Attn: Bankruptcy Department        30 E. Broad St., 14th Floor                          Columbus       OH      43215                  800-282-0515
                                             United States Attorney’s Office
United States Attorney’s Office for the      for the Eastern District of       Attn: Jeffrey B. Jensen, U.S.      Thomas Eagleton U.S.           111 S. 10th Street,
Eastern District of Missouri                 Missouri                          Attorney                           Courthouse                     20th Floor            St. Louis      MO      63102                  314-539-2200     314-539-2309
                                             Wells Fargo Vendor Financial
                                             Services, LLC fka GE Capital                                         c/o A Ricoh USA Program
Counsel to Wells Fargo Vendor Financial      Information Technology                                               f/d/b/a/ IKON Financial
Services, LLC                                Solutions                         Attn: Christine R. Etheridge       Services                       P.O. Box 13708        Macon          GA      31208-3708             800-480-6513
                                             Wilmington Trust, National
Member of Official Unsecured Creditors'      Association, as Trustee for the   Attn: Steven Cimalore,
Committee                                    11.5% Notes                       Administrative Vice-President      1100 North Market Street                             Wilmington     DE      19890                  302-636-6058




                                                                                                                                                    Page 4 of 4
